FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRANDY VEGA TELLEZ,                              No. 12-55297

               Petitioner - Appellant,           D.C. No. 2:11-cv-05799-DMG

  v.
                                                 MEMORANDUM *
RICHARD IVES, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Former federal prisoner Brandy Vega Tellez appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition challenging a

prison disciplinary hearing that resulted in the loss of good time credits. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241

petition de novo, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and

we affirm.

      Tellez’s section 2241 petition argued that due process required the prison

disciplinary hearing officer to employ a preponderance of the evidence standard in

adjudicating the charge, and that the sanctions imposed were excessive and thus

violated his Eighth Amendment rights. Tellez’s opening brief, however, does not

raise any claims relating to the prison disciplinary hearing. His challenges are

therefore waived, see Jones v. Wood, 207 F.3d 557, 562 n.2 (9th Cir. 2000), and in

any event, they lack merit. The record reflects that the officer did apply a

preponderance of the evidence standard. Furthermore, the loss of 41 days of good

time credit is not so grossly disproportionate to the severity of his misconduct as to

violate the Eighth Amendment. See Rummel v. Estelle, 445 U.S. 263, 271 (1980).

      Tellez argues that his substantive due process rights were violated when he

was denied the right to medication to alleviate pain. We decline to address this

claim because Tellez did not raise it before the district court and asserted it for the

first time on appeal in his reply brief. See Jones, 207 F.3d at 562 n.2; Cacoperdo

v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994) (“Habeas claims that are not

raised before the district court in the petition are not cognizable on appeal.”).


                                            2                                       12-55297
      We also decline to address Tellez’s arguments challenging the denial of a 28

U.S.C. § 2255 motion he filed in the Eastern District of California, as the decision

in that case is not part of this appeal. Accordingly, appellee’s motion for judicial

notice is denied.

      Appellee’s motion under Federal Rules of Appellate Procedure 23(a) is

denied as moot.

      AFFIRMED.




                                           3                                    12-55297